Title: John B. Benson to Thomas Jefferson, [received 24 December 1819]
From: Benson, John B.
To: Jefferson, Thomas


					
						Dear Sir
						
							
								received 24 Dec. 1819
							
						
					
					Be pleased to accept my thanks for Your Kind present, of the two Guinea Fowls—this, is the first opportunity I have met with, to acknowledge the receipt of them
					I send you by the Bearer a few Fredericksburg Oysters—tho the quantity is small I trust the quality is Great.
					I have sent You Sir half of what I received, I wish I had more to present you with—
					
						May You 
							enjoy, uninterupted Happiness, is my fervent prayer
						
							J B Benson
						
					
				